  Case 17-05661         Doc 63     Filed 02/05/19 Entered 02/05/19 09:19:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-05661
         DANIEL M IVANS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/27/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 06/14/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-05661       Doc 63        Filed 02/05/19 Entered 02/05/19 09:19:45                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $151,992.54
       Less amount refunded to debtor                        $144,699.30

NET RECEIPTS:                                                                                     $7,293.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $0.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $7,293.24
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $7,293.24

Attorney fees paid and disclosed by debtor:                 $4,000.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
8200 N LINCOLN CONDOMINIUM ASS   Unsecured            NA            NA              NA            0.00       0.00
8200 N LINCOLN CONDOMINIUM ASS   Secured              NA       6,524.21            0.00           0.00       0.00
BATTAGLIA DISTRIBUTING CO        Unsecured            NA     97,671.97        97,671.97           0.00       0.00
BATTAGLIA DISTRIBUTING CO        Unsecured    110,000.00            NA              NA            0.00       0.00
BATTAGLIA DISTRIBUTING CO        Unsecured           0.00           NA              NA            0.00       0.00
BLUEPEARL VET PARTNERS           Unsecured      5,257.52            NA              NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         440.00        440.19          440.19           0.00       0.00
CITY OF CHICAGO                  Unsecured      1,414.00            NA              NA            0.00       0.00
Comcast                          Unsecured           0.00           NA              NA            0.00       0.00
Convergent Outsourcing           Unsecured      1,049.00            NA              NA            0.00       0.00
COOK COUNTY CLERK                Secured       26,477.77            NA        26,488.77           0.00       0.00
COOK COUNTY CLERK                Secured              NA     26,488.77        26,488.77           0.00       0.00
COOK COUNTY STATES ATTORNEY      Secured             0.00           NA              NA            0.00       0.00
Credit Collections Svc           Unsecured           0.00           NA              NA            0.00       0.00
Credit Collections Svc           Unsecured          93.00           NA              NA            0.00       0.00
DAVID LIEN                       Unsecured           0.00   100,000.00       100,000.00           0.00       0.00
DR ASHUR JOSEPH DDS              Unsecured      5,000.00            NA              NA            0.00       0.00
GEICO CASUALTY COMPANY           Unsecured      7,665.00            NA              NA            0.00       0.00
GRECO & SONS                     Unsecured           0.00    51,298.62        51,298.62           0.00       0.00
HUNTER WARFIELD                  Unsecured      5,229.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00      3,385.15        3,385.15           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA         902.43          560.60           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       3,293.05        3,293.05           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA     14,723.18        14,723.18           0.00       0.00
INTERNAL REVENUE SERVICE         Secured       46,000.00     46,100.02        46,100.02           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       5,211.13        5,211.13           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA            NA        46,100.02           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Secured             0.00           NA              NA            0.00       0.00
JANE NIKOLAI, TREASURER          Secured             0.00           NA              NA            0.00       0.00
MARTIN COHN ESQ                  Unsecured      2,000.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-05661        Doc 63      Filed 02/05/19 Entered 02/05/19 09:19:45                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
NEWLINE FINANCIAL LLC          Secured             0.00           NA           NA             0.00        0.00
NEWLINE HOLDINGS LLC           Secured             0.00           NA           NA             0.00        0.00
RACINE COUNTY CLERK OF CIRCUIT Secured             0.00           NA     32,186.92            0.00        0.00
RACINE COUNTY TREASURER        Unsecured            NA          99.71        99.71            0.00        0.00
RACINE COUNTY TREASURER        Secured              NA     32,286.63     32,186.92            0.00        0.00
SUSAN KANEKO                   Unsecured      8,273.72            NA           NA             0.00        0.00
TREASURER VILLAGE OF MT PLEASA Secured             0.00           NA           NA             0.00        0.00
WISCONSIN DEPT OF REVENUE      Priority            0.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                  $0.00               $0.00
      Mortgage Arrearage                                   $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                  $0.00               $0.00
      All Other Secured                              $163,451.40                  $0.00               $0.00
TOTAL SECURED:                                       $163,451.40                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                  $0.00               $0.00
       Domestic Support Ongoing                            $0.00                  $0.00               $0.00
       All Other Priority                             $18,108.33                  $0.00               $0.00
TOTAL PRIORITY:                                       $18,108.33                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $304,675.29                  $0.00               $0.00


Disbursements:

       Expenses of Administration                            $7,293.24
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $7,293.24




UST Form 101-13-FR-S (09/01/2009)
  Case 17-05661         Doc 63      Filed 02/05/19 Entered 02/05/19 09:19:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
